Davis, P. J.:
The plaintiff is clerk of the District Court of the city of New York for the third judicial district, and has been such clerk since May 21st, 1872. The salary of such clerk was fixed by chapter 438, of the Laws of 1872, at $3,000 per annum.
The board of estimate of the city and county of New York, under and pursuant to section 97, of chapter 335, of the Laws of 1873, *196passed a resolution fixing' the salary of plaintiff and other similar officers at $2,500 per annum. At that rate plaintiff' has been paid, and he brings this action to recover the difference between that sum and $8,000 for the period covered by his complaint.
We think the question in this case was disposed of by Quin v. The Mayor (44 How. Pr., 266), which was affirmed by this court and subsequently by the Court of Appeals on the opinion given at Special Term by FaNCHER, J.
The plaintiff, in that case, was one of the justices of the District Court. Similar action liad been taken by the board of apportionment and estimate, touching his salary, and he brought suit for the difference between the reduced salary and that fixed by statute. It was held that he was entitled to recover, on the ground that the District Courts form part of the judiciary system of the State, and that their justices are not local officers of the city and county, within the meaning of section 97, of chapter 335, of the Laws of 1873. The same reasoning applies to the clerks of such courts and takes them and their salaries out of the operation of section 97 of the act of 1873.
In Landon v. The Mayor, etc., in the Superior Court of this city (reported in the Daily Register of February 27th, 1875), this question was very fully examined, in an action brought by a deputy clerk of the .Court of Common Pleas. The conclusion of an elaborate and able opinion by MoNELl, Ch. J., is to the same effect as the case above cited. We deem these authorities conclusive of this case. The plaintiff is therefore entitled to judgment on the verdict, which is ordered accordingly, with costs.
DaNIEls and DoNOhue, JL, concurred.
New trial denied, and judgment ordered for plaintiff on the verdict.